DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6 are pending wherein claims 1-6 are amended and claim 7 is canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Furtado et al. (FR 3 015 527) in view of Choudhury et al. (Machinability of nickel-base super alloys: a general review). 
In regard to claim 1, Furtado et al. (FR ‘527) discloses iron-nickel-based alloys having compositions relative to that of the instant invention as set forth below [0002]. 
Element
Instant Claim
(weight percent)
Furtado et al. (FR ‘527)
(weight percent)
Overlap
C
0.3 – 0.6 
0.2 – 0.6 
0.3 – 0.6 
Cr
24 – 27 
20 – 35 
24 – 27 
Si
1.5 – 2.4 
0.5 – 2.5 
1.5 – 2.4 
Nb
0.7 – 1.0 
0.5 – 2 
0.7 – 1.0 
Ni
27.5 – 30 
20 – 45 
27.5 – 30 
V
0.4 – 0.6 
0 – 2 
0.4 – 0.6 
N
0.05 – 0.25 
0.1 – 0.2 
0.1 – 0.2 
Ce
0 – 0.4 
0
0
Mn
0 – 2.0 
0
0
Element
Instant Claim
(weight percent)
Furtado et al. (FR ‘527)
(weight percent)
Overlap
Al
0 – 0.7 
0
0
B
0 – 0.05 
0
0
Fe
Balance
Balance
Balance


The Examiner notes that the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, nitrogen, cerium, manganese, aluminum and boron overlap the amounts disclosed by Furtado et al. (FR ‘527), which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, nitrogen, cerium, manganese, aluminum and boron for iron-nickel based alloys from the amounts disclosed by Furtado et al. (FR ‘527) because Furtado et al. (FR ‘527) discloses the same utility throughout the disclosed ranges. 
Furtado et al. (FR ‘527) discloses iron-nickel alloys that would be used to form reforming tubes for furnaces [0001] as set forth above, which would be applicable to the chemical industry. However, Furtado et al. (FR ‘527) does not specify wherein the iron-nickel alloys would be used to form exhaust gas turbochargers. 
Choudhury et al. discloses wherein iron-nickel superalloys would be applicable to both chemical and petrochemical equipment, heat-treating equipment and turbocharger exhaust valves and engines due to their high heat resistance and combination of mechanical strength and resistance to surface degradation (Introduction). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the iron-nickel base superalloys, as disclosed by Furtado et al. (FR ‘527), to form turbocharger exhaust components such as valves, as disclosed by Choudhury et al., due to their high heat resistance and combination of mechanical strength and resistance to surface degradation, as disclosed by Choudhury et al. (Introduction).


With respect to the recitation “consisting of” in claim 1, Furtado et al. (FR ‘527) does not require the presence of elements beyond those present in claim 1 and therefore reads on the claim. MPEP 2111.03. 
In regard to claim 2, Furtado et al. (FR ‘527) discloses 0.1 to 0.2 weight percent nitrogen, which is the same range of the instant invention [0002]. 
In regard to claim 3, Furtado et al. (FR ‘527) discloses 0.1 to 0.2 weight percent nitrogen, which overlaps the range of the instant invention [0002]. 
In regard to claim 4, Furtado et al. (FR ‘527) discloses iron-nickel-based alloys having compositions relative to that of the instant invention as set forth below [0002]. 
Element
Instant Claim
(weight percent)
Furtado et al. (FR ‘527)
(weight percent)
Overlap
C
0.3 – 0.6 
0.2 – 0.6 
0.3 – 0.6 
Cr
24 – 27 
20 – 35 
24 – 27 
Si
1.5 – 2.4 
0.5 – 2.5 
1.5 – 2.4 
Nb
0.7 – 1.0 
0.5 – 2 
0.7 – 1.0 
Ni
27.5 – 30 
20 – 45 
27.5 – 30 
V
0.4 – 0.6 
0 – 2 
0.4 – 0.6 
N
0.08 – 0.2
0.1 – 0.2 
0.1 – 0.2 
Ce
0 – 0.4 
0
0
Mn
0 – 2.0 
0
0
Al
0 – 0.7 
0
0
B
0 – 0.05 
0
0
Fe
Balance
Balance
Balance


The Examiner notes that the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, nitrogen, cerium, manganese, aluminum and boron overlap the amounts disclosed by Furtado et al. (FR ‘527), which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the 
With respect to the recitation “having an austenitic base structure comprising a carbide structure” in claim 4, Furtado et al. (FR ‘527) discloses that nitrogen and nickel stabilize the austenite phase [0002] and a carbide structure [0003]. 
With respect to the recitation “consisting of” in claim 4, Furtado et al. (FR ‘527) does not require the presence of elements beyond those present in claim 1 and therefore reads on the claim. MPEP 2111.03. 
In regard to claim 5, Furtado et al. (FR ‘527) does not disclose or require the presence of the sigma phases and therefore reads on the claim. 
In regard to claim 6, Furtado et al. (FR ‘527) discloses iron-nickel-based alloys having compositions relative to that of the instant invention as set forth below [0002]. 
Element
Instant Claim
(weight percent)
Furtado et al. (FR ‘527)
(weight percent)
Overlap
C
0.3 – 0.6 
0.2 – 0.6 
0.3 – 0.6 
Cr
24 – 27 
20 – 35 
24 – 27 
Si
1.5 – 2.4 
0.5 – 2.5 
1.5 – 2.4 
Nb
0.7 – 1.0 
0.5 – 2 
0.7 – 1.0 
Ni
27.5 – 30 
20 – 45 
27.5 – 30 
V
0.4 – 0.6 
0 – 2 
0.4 – 0.6 
N
0.05 – 0.25 
0.1 – 0.2 
0.1 – 0.2 
Ce
0 – 0.4 
0
0
Mn
0 – 2.0 
0
0
Al
0 – 0.7 
0
0
B
0 – 0.05 
0
0
Fe
Balance
Balance
Balance


The Examiner notes that the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, nitrogen, cerium, manganese, aluminum and boron overlap the amounts disclosed by Furtado et al. (FR ‘527), which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have 
Furtado et al. (FR ‘527) discloses iron-nickel alloys that would be used to form reforming tubes for furnaces [0001] as set forth above, which would be applicable to the chemical industry. However, Furtado et al. (FR ‘527) does not specify wherein the iron-nickel alloys would be used to form exhaust gas turbochargers. 
Choudhury et al. discloses wherein iron-nickel superalloys would be applicable to both chemical and petrochemical equipment, heat-treating equipment and turbocharger exhaust valves and engines due to their high heat resistance and combination of mechanical strength and resistance to surface degradation (Introduction). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the iron-nickel base superalloys, as disclosed by Furtado et al. (FR ‘527), to form turbocharger exhaust components such as valves, as disclosed by Choudhury et al., due to their high heat resistance and combination of mechanical strength and resistance to surface degradation, as disclosed by Choudhury et al. (Introduction).

With respect to the recitation “having an austenitic base structure comprising a carbide structure” in claim 6, Furtado et al. (FR ‘527) discloses that nitrogen and nickel stabilize the austenite phase [0002] and a carbide structure [0003]. 
With respect to the recitation “consisting of” in claim 6, Furtado et al. (FR ‘527) does not require the presence of elements beyond those present in claim 1 and therefore reads on the claim. MPEP 2111.03. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,359,938 in view of Shingledecker et al. (Creep behavior of a new cast austenitic alloy). 
In regard to instant claims 1 and 6, claim 1 of U.S. Patent No. 9,359,938 discloses a component for turbocharger applications having an austenitic base structure comprising a carbide structure wherein the alloys would have compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No 9,359,938
(weight percent)
Overlap
C
0.3 – 0.6 
0.1 – 0.5  
0.3 – 0.5 
Cr
24 – 27 
20 – 28
24 – 27 
Si
1.5 – 2.4 
0.5 – 1.8
1.5 – 1.8 
Nb
0.7 – 1.0 
0.5 – 2 
0.7 – 1.0 
Ni
27.5 – 30 
20 – 28
27.5 – 28 
V
0.4 – 0.6 
0 – 1.8
0.4 – 0.6 
N
0.05 – 0.25 
-
-
Ce
0 – 0.4 
-
-
Mn
0 – 2.0 
-
-
Al
0 – 0.7 
-
-
B
0 – 0.05 
-
-
Fe
Balance
Balance
Balance


The Examiner notes that the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, cerium, manganese, aluminum and boron overlap the amounts disclosed in U.S. Patent No. 9,359,938, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, cerium, manganese, aluminum and boron from the amounts disclosed by U.S. Patent No. 9,359,938 because U.S. Patent No. 9,359,938 discloses the same utility throughout the disclosed ranges. 

Shingledecker et al. teaches adding nitrogen in an amount of 0.1 to 0.25 weight percent to iron-nickel base superalloys in order to stabilize the austenite matrix (Table 1 and page 22, right column). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.10 to 0.25 weight percent nitrogen, as disclosed by Shingledecker et al., to the iron-nickel base superalloys, as disclosed in claim 1 of U.S. Patent No. 9,359,938, in order to stabilize the austenite matrix, as disclosed by Shingledecker et al. (Table 1 and page 22, right column). 
With respect to the recitation “consisting of” in instant claims 1, U.S. Patent No. 9,359,938 in combination with Shingledecker et al. would not require the presence of additional elements beyond those specified in the claim and therefore would read on the instant claim 1. 
In regard to instant claim 2, Shingledecker et al. suggests 0.1 to 0.25 added to iron-nickel superalloys, which would encompass the range of instant claim 2. 
In regard to instant claim 3, Shingledecker et al. suggests 0.1 to 0.25 added to iron-nickel superalloys, which would overlap the range of instant claim 2.
In regard to instant claim 4, claim 1 of U.S. Patent No. 9,359,938 discloses a component for turbocharger applications having an austenitic base structure comprising a carbide structure wherein the alloys would have compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No 9,359,938
(weight percent)
Overlap
C
0.3 – 0.6 
0.1 – 0.5  
0.3 – 0.5 
Cr
24 – 27 
20 – 28
24 – 27 
Si
1.5 – 2.4 
0.5 – 1.8
1.5 – 1.8 
Nb
0.7 – 1.0 
0.5 – 2 
0.7 – 1.0 
Ni
27.5 – 30 
20 – 28
27.5 – 28 
V
0.4 – 0.6 
0 – 1.8
0.4 – 0.6 
N
0.08 – 0.2
-
-

0 – 0.4 
-
-
Mn
0 – 2.0 
-
-
Al
0 – 0.7 
-
-
B
0 – 0.05 
-
-
Fe
Balance
Balance
Balance


The Examiner notes that the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, cerium, manganese, aluminum and boron overlap the amounts disclosed in U.S. Patent No. 9,359,938, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, cerium, manganese, aluminum and boron from the amounts disclosed by U.S. Patent No. 9,359,938 because U.S. Patent No. 9,359,938 discloses the same utility throughout the disclosed ranges. 
Claim 4 of U.S. Patent No. 9,359,938 discloses iron-nickel base alloys as set forth above, claim 1 of U.S. Patent No. 9,359,938 does not specify the range of 0.05 to 0.25 weight percent nitrogen. 
Shingledecker et al. teaches adding nitrogen in an amount of 0.1 to 0.25 weight percent to iron-nickel base superalloys in order to stabilize the austenite matrix (Table 1 and page 22, right column). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.10 to 0.25 weight percent nitrogen, as disclosed by Shingledecker et al., to the iron-nickel base superalloys, as disclosed in claim 1 of U.S. Patent No. 9,359,938, in order to stabilize the austenite matrix, as disclosed by Shingledecker et al. (Table 1 and page 22, right column). 
With respect to the recitation “consisting of” in instant claim 4, U.S. Patent No. 9,359,938 in combination with Shingledecker et al. would not require the presence of additional elements beyond those specified in the claim and therefore would read on the instant claim 1. 
In regard to instant claim 5, claim 2 of U.S. Patent No. 9,359,938 requires that alloys be substantially free of sigma phases, which would mean either free or close to free which would overlap the scope of instant claim 5. 
Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argue that claim 6 is not rejected under the paragraph of Furtado et al. (FR ‘527) and by incorporation of claim 6 into claim 1, the rejection is rendered legally moot. The Applicant further argues that Furtado et al. (FR ‘527) belongs to a different technical field and does not provide any reasonable expectation that the alloys disclosed would be helpful in solving the technical problem at hand, particularly the repeated thermal cycling and the dynamic load applied in a turbocharger housing is not an issue in the industrial field of syngas reforming where plants are more or less continuously operated under little varying conditions. 
In response, the Examiner notes that the incorporation of claim 6 limitations has resulted in the medication of the rejection. Additionally, the Examiner notes that Furtado et al. (FR ‘527) discloses reforming tubes for furnaces and Choudhury et al. discloses wherein iron-nickel superalloys would be applicable to both chemical and petrochemical equipment, heat-treating equipment and turbocharger exhaust valves and engines due to their high heat resistance and combination of mechanical strength and resistance to surface degradation (Introduction). Therefore, these references would constitute a reasonable combination. 
Second, the Applicant primarily argues that the present claims require 0.4 to 0.6 weight percent vanadium and the use of vanadium in Furtado et al. (FR ‘527) and according to claim 1, chromium must be less than nickel and Furtado et al. (FR ‘527) does not require less chromium than nickel; Furtado et al. (FR ‘527) favors high chromium; and beginning with Furtado et al. (FR ‘527) arriving at the present claimed range it would be necessary to conduct an extensive amount of experimentation to arrive at the present narrow range. 

	Third, the Applicant primarily argues that according to the present invention, it was discovered that the temperature change resistance, i.e., thermos-mechanical fatigue (TMF), loading performance, is determined mainly by the strength of the elements Cr+V+Nb and the proportion of nickel, adjusted to the total chemistry in the weight percent ratio  0.9 to 1.
	In response, the Examiner notes that the Examples require the presence of elements such as boron and manganese, which are not required in the independent claim and therefore applicant’s arguments are not commensurate in scope with the claims. MPEP 716.01(b)(III). 
	Fourth, the Applicant primarily argues that if the reference’s disclosed range is so broad so as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). The Applicant further argues that Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. 
In response, the Examiner notes that the range of nitrogen in Furtado et al. (FR ‘527) overlaps the range of the instant invention and therefore the scopes of the alloys overlap and this would not constitute an In re Baird type scenario. Additionally, the Examiner notes that the Examples require the presence of elements such as boron and manganese, which are not required in the independent claim and therefore applicant’s arguments are not commensurate in scope with the claims. MPEP 716.01(b)(III).

In response, the Examiner notes that the claims of U.S. Patent No. 9,359,918 use the transitional language “consisting essentially of” and therefore would not be closed to nitrogen. MPEP 2111.03. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/               Primary Examiner, Art Unit 1796